Citation Nr: 9915692	
Decision Date: 06/07/99    Archive Date: 06/15/99

DOCKET NO.  98-17 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel



INTRODUCTION

The veteran had active service from March 1942 to November 
1945.  The veteran died in June 1997.  The appellant is his 
surviving spouse.  



REMAND

Service personnel records reflect the veteran's military 
occupational specialty was that of x-ray technician.

Private medical records dated from May 1991 to October 1996 
reflect various impressions, including stage IV diffuse 
poorly differentiated lymphocytic lymphoma.  Private medical 
records dated from August 1993 to June 1997 reflect various 
relevant diagnoses of basal cell carcinoma of the back and 
nose, massive splenomegaly, severe aortic stenosis, ascites 
secondary to congestive heart failure, and benign prostatic 
hypertrophy.  The veteran died in June 1997.  The death 
certificate indicates the immediate cause of death was 
arteriosclerotic heart disease with an onset of six years.  
Other significant conditions contributing to death were noted 
as severe aortic stenosis and lymphocytic lymphoma.  

In a letter dated in July 1997, the veteran's private 
physician stated the veteran suffered from poorly 
differentiated Stage IV lymphocytic lymphoma.  The physician 
further stated this caused him progressive anemia, which 
undoubtedly compounded his problems with arteriosclerotic 
heart disease and rather severe aortic stenosis.  The 
physician opined the lymphocytic lymphoma therefore 
undoubtedly contributed to his progressive debilitation and 
ultimate demise.  In regard to whether the veteran's 
lymphocytic lymphoma could be associated with radiation 
exposure while working as a radiology technician in a field 
hospital during service, the physician opined it was 
uncertain as to whether the radiation contributed to the 
onset of the veteran's lymphoma.  

In October 1997, the appellant submitted a detailed 
typewritten record of the veteran's duty locations and unit 
assignments while in the service.  The record is dated from 
September 1943 through November 1945.  

In claims involving a radiogenic disease based on exposure to 
ionizing radiation during service, dose estimates should be 
prepared pursuant to 38 C.F.R. § 3.311 (1998).  Upon review 
of the record, it does not appear that a dose estimate has 
been prepared in regard to the appellant's claim by the Under 
Secretary for Health.  Thus, in order to fully assist the 
appellant in the development of her claim and extend to her 
every equitable consideration, this case is REMANDED to the 
Regional Office (RO) for the following development:

1.  All records pertinent to the 
appellant's claim of radiation exposure 
should be forwarded to the Under 
Secretary for Health for the preparation 
of a dose estimate, pursuant to 38 C.F.R. 
§ 3.311(a)(2)(iii).

2.  The RO should then determine if the 
conditions of 38 C.F.R. § 3.311(b)(1) 
have been met.  If so, the appellant's 
claim should be forwarded to the Under 
Secretary for Benefits for consideration 
pursuant to 38 C.F.R. § 3.311(c).  

3.  The RO should then review the 
appellant's claim for service connection 
for the cause of the veteran's death in 
light of the pertinent evidence of 
record, in accordance with 38 C.F.R. 
§ 3.311.

If the benefit sought on appeal remains denied, the appellant 
and her representative should be furnished a supplemental 
statement of the case with regard to the additional 
development and afforded the opportunity to respond.  
Thereafter, the case should be returned to the Board of 
Veterans' Appeals (Board) for further appellate 
consideration, if in order.  The Board intimates no opinion 
as to the ultimate outcome of this case.  No action is 
required of the appellant until she receives further notice.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



